Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 10-13, 17, 21-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Albert et al (7427442) in view of Krawinkel (US20110315048) in view of Ilkka et al (20050081993).
Albert, abstract, teaches a coating on a metal to protect against corrosion, comprising the following layer sequence: (i) metal surface, (ii) layer based on a Sol containing silicon compounds, (iii) layer based on at least one organosilane. 
Albert, cols. 4 and 5, teaches for producing the layer (iii) it is preferred to using the following organosilanes:
aminoalkyl-functional alkoxysilanes from the group consisting of 3-aminopropyltrimethoxysilane and 3-aminopropyltriethoxysilane or 
an aqueous-alcoholic solution comprising a hydrolysates of either 3-aminopropyltrimethoxysilane or a hydrolysate of 3-aminopropyltriethoxysilane and either a hydrolysate of vinyltrimethoxysilane or a hydrolysate of vinyltriethoxysilane.

Albert, col.4, teaches water, methanol, ethanol, isopropanol, butanol, methoxypropanol, butyl glycol or a mixture of at least two of the aforementioned solvents/diluents are compatible with the invention. 
Although Albert teaches an aqueous-alcoholic solution comprising hydrolysates of either 3-aminopropyltrimethoxysilane or 3-aminopropyltriethoxysilane and either vinyltrimethoxysilane or  vinyltriethoxysilane, Albert does not teach the hydrolysate of either vinyltrimethoxysilane or vinyltriethoxysilane is present at a 2 to 6 fold weight concentration compared to either 3-aminopropyltrimethoxysilane or 3-aminopropyltriethoxysilane. 
Krawinkel teaches a solution comprising I. aminopropyltriethoxysilane and II. vinyltrimethoxysilane. 
Krawinkel, paragraph 50 of the PGPUB, teaches the ratio of the silanes of group I to the silanes of group II may fluctuate between 1:10 and 10:1 weight fractions; preferably the ratio is from 2:1 to 1:4, more preferably between 1:1 and 1:3.
Krawinkel, paragraph 54 of the PGPUB, teaches surprisingly simply and, for the skilled person, entirely unexpectedly, the stated object, that of enhancing the aging stability of a silane, is solved by a mixture prepared with a second silane.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 
Although the references teach the silanes are in solution a solvent or solvent mixture, the references do not teach the solvent mixture to be an alcohol and water.
Ilkka teaches a method of bonding glass.
Ilkka, abstract, teaches steps of applying a silane to a surface of the tape prior to bonding the glass or applying a tape comprising an acrylic pressure-sensitive adhesive polymer and a silane.
Ilkka, paragraph 49 of the PGPUB, teaches the silane is generally provided as a solution prepared by adding silane to a mixture of a solvent, for example, isopropanol and water at room temperature. The weight ratio of the solvent/water can range from 50/50 to 99.5/0.5. The amount of water will affect the stability of the silane solution and also the dry time needed for the solvent/water to evaporate.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains for the an aqueous-alcoholic solution as taught by the references above to comprise isopropanol and water having a weight ratio 50/50 to 99.5/0.5 as taught by Ilkka because Ilkka teaches silanes are generally provided as a solution prepared by adding silane to a mixture of a solvent of isopropanol and water wherein the weight ratio of the solvent/water ranges from 50/50 to 99.5/0.5 

Silane I: .1667 wt%
Silane II: .3333 wt%
Water: .4975 wt%-49.75 wt%
Isopropanol: 49.75 wt%- 99.0025 wt%.
Therefore, the solution as taught by Krawinkel and Ilkka comprises a first silane, second silane, isopropanol and water.
The solution as taught by the references comprises a first silane, second silane, isopropanol and water reads on the solution comprising no silanes in addition to the at least one first silane and the at least one second silane as claimed in claim 1.

Regarding claim 5, the references teach isopropanol present in the amount of 49.75 wt%- 99.0025 wt%.

Regarding claim 8, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use pure water such as distilled or fully demineralized 

Regarding claim 10, Albert, col. 4, teaches the organosilane can be applied by dipping, spraying or brushing to the sol layer produced beforehand and can be subjected to partial thermal drying, drying and/or curing to give the layer (iii). For producing the layer (iii) preference is given to aqueous-alcoholic solutions of said organosilanes. The organosilanes may be in monomeric form, partially hydrolyzed form, or else, possibly, partly oligomerized form.
Although Albert teaches spraying, Albert does not the solution dispensed into a pump spray. 
Krawinkel, paragraph 55 of the PGPUB, teaches the presentation form of the solution of the invention is critically important particularly for application in the private sector by the end user. Preference is given here to dispensing in bottles, tubes or cans, as a pump spray or an aerosol, for example, or to dispensing in sealed-edge pouches containing a nonwoven or woven material or a sponge.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to dispense in a pump spray as taught by Krawinkel the solution as taught by the references above a preferred application method to spray a solution in the private sector by the user. 


Although Albert teaches brushing, Albert does not the solution dispensed into a sealed edge pouch comprising a nonwoven web, a woven fabric or a sponge. 
Krawinkel, paragraph 55 of the PGPUB, teaches the presentation form of the solution of the invention is critically important particularly for application in the private sector by the end user. Preference is given here to dispensing in bottles, tubes or cans, as a pump spray or an aerosol, for example, or to dispensing in sealed-edge pouches containing a nonwoven or woven material or a sponge.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to dispense into a sealed edge pouch comprising a nonwoven web, a woven fabric or a sponge as taught by Krawinkel the solution as taught by the references above a preferred application method to apply a solution in the private sector by the user. 

Regarding claim 12, Albert, col. 4, teaches the organosilane can be applied by dipping, spraying or brushing to the sol layer produced beforehand and can be subjected to partial thermal drying, drying and/or curing to give the layer (iii). For 
Although Albert teaches brushing, Albert does not the solution dispensed into containers containing a reservoir and an applicator, a woven fabric or a sponge. 
Krawinkel, paragraphs 55-57 of the PGPUB, teaches the presentation form of the solution of the invention is critically important particularly for application in the private sector by the end user. Preference is given here to dispensing in bottles, tubes or cans, as a pump spray or an aerosol, for example, or to dispensing in sealed-edge pouches containing a nonwoven or woven material or a sponge.
Another preferred presentation form entails dispensing into containers containing a reservoir and an applicator. In this case the silane solution is applied by contacting the surface with the applicator. 
Especially preferred are packs where the user is quite simply unable to come into contact with the solutions even during use.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to dispense into containers containing a reservoir and an applicator wherein the user is quite simply unable to come into contact with the solutions even during use as taught by Krawinkel the solution as taught by the references above a preferred application method to apply a solution in the private sector by the user. 


Although Albert teaches brushing, Albert does not the solution dispensed into a pack. 
Krawinkel, paragraphs 56-58 of the PGPUB, teaches another preferred presentation form entails dispensing into containers containing a reservoir and an applicator. In this case the silane solution is applied by contacting the surface with the applicator.
Especially preferred are packs where the user is quite simply unable to come into contact with the Solutions even during use.
For example, a nonwoven material or a sponge may be integrated into a pack in such away that they are located on the free surface of the pack. Additionally located in the pack is the solution, which is separate from the nonwoven material or sponge as a result of a severable membrane, or which is enclosed by an envelope and in this way separate from the nonwoven material or sponge.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to locate in a pack as taught by Krawinkel the solution as taught by 

Regarding claim 17, the composition as taught by the references teaches a composition consisting of the at least one first silane, the at least one second silane, the isopropanol and the water.

Regarding claims 21 and 22, when, the ratio of the silanes of group I to the silanes of group II is 1:2, the solution has a concentration of .5% weight of the silanes in total and a mixture of a solvent of isopropanol and water has a weight ratio of the solvent/water ranges from 50/50 to 99.5/0.5, the composition would comprise:
Silane I: .1667 wt%
Silane II: .3333 wt%
Water: .4975 wt%~49.75 wt%
Isopropanol: 49.75 wt%- 39.0025 wt%.

Regarding claim 24, the solution as taught by the references is the same solution as claimed in claim 1 and therefore it would be expected that the solution as taught by the references exhibits the property of after pretreating a damp surface by applying the solution to the damp surface, a repartable adhesive strip adheres to a damp surface as a result of the pretreating for a longer period of time than if the damp surface had not been subjected to said pretreating.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836.  The examiner can normally be reached on 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        6/26/21